Citation Nr: 1109776	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for residuals of melanoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio continued a prior denial of service connection for residuals of melanoma.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously claim of entitlement to service connection for residuals of melanoma has indeed been received.  Accordingly, the Board is granting that portion of the Veteran's claim.  The underlying de novo claim for service connection for residuals of melanoma is, however, addressed in the REMAND portion of the decision and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2007 rating action, the RO denied the Veteran's claim of entitlement to service connection for residuals of melanoma.

2.  Additional evidence received after the December 2007 rating action is neither cumulative nor redundant of the evidence of record at the time of the prior final 


denial and raises a reasonable possibility of substantiating the claim for service connection for residuals of melanoma.  


CONCLUSIONS OF LAW

1.  The December 2007 rating action, which denied service connection for residuals of melanoma, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).

2.  Since the December 2007 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for residuals of melanoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to new and material claims in particular, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include the basis for denial and what specific evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is granting in full the new and material aspect of the Veteran's appeal.  Accordingly, further discussion as to VA's duty to notify and assist pursuant to the VCAA with regard to the new and material aspect of the appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Thus, the Board will proceed to a decision.  

Analysis

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

A prior final denial of a service connection claim may be reopened upon receipt of new evidence, including existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, when the RO denied the Veteran's claim for service connection for residuals of melanoma in December 2007, the record contained the Veteran's service records, VA treatment records, private medical records, and statements from the Veteran.  These documents indicated that the Veteran had worked as a lifeguard, but the exact dates of such responsibilies are not known.  He was diagnosed with melanoma on his mid-back in May 2001.  The malignant melanoma was removed from the Veteran's back in 2001, and there was no evidence of recurrence.  The Veteran has also been diagnosed with melanoma on his left forearm.

Based on this evidence, the December 2007 rating action denied service connection for residuals of melanoma.  The RO stated that the basis of the denial was the lack of competent evidence of a nexus between the residuals of melanoma and the Veteran's active duty.  Additionally, the RO noted that the evidence showed that there was "no record of treatment or diagnosis of any type of skin disease," while the Veteran was on active duty.  The Veteran was provided notice of the RO's denial and his appellate rights in a December 2007 letter.  He did not initiate an appeal of that denial.

Accordingly, the December 2007 rating action is final.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the December 2007 rating action] is new and material.

The newly received evidence includes a statement from a VA physician, K.E.G., M.D., and VA treatment records.  Dr. K.E.G. stated that the Veteran "is a patient under my care with the diagnosis of melanoma."  Furthermore, it was noted that the"[Veteran's] service as a lifeguard in the military with [a] history of multiple sunburns contributed to this disease."  See February 2009 statement from E.G., M.D.

This additional evidence is new in that it was not of record at the time of the December 2007 denial.  The additional evidence is also material because it tends to support the aspect of the service connection claim that was missing at the time of the prior determination in December 2007-e.g., tends to support a nexus between the Veteran's post-service melanoma and his active duty.  

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of melanoma has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  



(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of melanoma is reopened.  To this extent only, the appeal is allowed.  


REMAND

As described above, there is now evidence of record in the form of a February 2009 statement from Dr. K.E.G., which suggests that the Veteran's melanoma is due to his military service.  This statement, while sufficient to reopen the claim, however, is not sufficient to allow the claim.  

Specifically, while Dr. K.E.G. associated the Veteran's melanoma with his in-service duties as a lifeguard, the physician did not provide any reasons or bases for this finding.  Nor did she address the impact of the three decades that had elapsed between the Veteran's separation from service and his diagnosis of melanoma.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notification letter to the Veteran pertaining to the issue of entitlement to service connection for residuals of melanoma.  

2.  Contact the Veteran and ask that he identify any recent medical examination or treatment records pertaining to residuals of melanoma or any other skin disability.  Any such records should be obtained to the maximum extent possible.  The Board is particularly interested in records of skin treatment that the Veteran may have received at the VA Medical Center in Atlanta, Georgia since February 2009.  Any records so obtained should be associated with the Veteran's VA claims folder.  

3.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the existence, nature, and etiology of his melanoma residuals.  The claims folder must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  All pertinent pathology should be noted in the examination report.

The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's melanoma had its onset during his active duty, is etiologically related to such service, or is consistent with his assertions of having been exposed to the sun while fulfilling his duties as a lifeguard.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Complete rationale for all opinions expressed should be provided.  

4.  Following completion of the above, readjudicate the issue of entitlement of service connection for residuals of melanoma.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


